DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 03/29/2011.
Claims 2, 7, 10, 15, 21 - 23 have been cancelled. Claims 1, 3 – 6, 8 – 9, 11 – 14, 16 - 20 are currently pending.

Allowable Subject Matter
Claims 1, 3 – 6, 8 – 9, 14, 16 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 17, 20, a method, system for recommending media content items for a playlist including the teaching of “identifying, using at least one computing device, a plurality of preliminary candidate playlists from a playlist database; receiving, using the at least one computing device, a title of the playlist; comparing, using the at least one computing device, the title of the playlist with at least one attribute of each of the plurality of preliminary candidate  playlists; calculating, using the at least one computing device, similarity scores for the plurality of preliminary candidate playlists, each of the similarity scores calculated based on the comparison between the title of the playlist with the at least one attribute of each of the plurality of preliminary candidate playlists; selecting a plurality of candidate playlists based on the similarity score from the plurality of preliminary candidate playlists; identifying, using the at least one computing device, one or more  media content items from the plurality of candidate playlists; determining, using the at least one computing device, a frequency that the one or more media content items appear in preliminary candidate  playlists and a frequency that the one or more media content items appear in the plurality of candidate playlists; and adding, using the at least one computing device, at least one media content item that appears infrequently in the plurality of preliminary candidate playlists and frequently in the plurality of candidate playlists to the playlist”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161